            Case 1:21-cv-05393-VM Document 17
                                           18 Filed 09/08/21
                                                    09/09/21 Page 1 of 1


                                MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
                                190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
                                www.meltzerlippe.com



Asish Anne Nelluvely, Esq.
Direct Dial: 516-470-0102
Direct Facsimile: 516-237-2893
Email: anelluvely@meltzerlippe.com
                                                                                             9/9/2021

                                                            September 8, 2021


Via ECF and Email <ChambersNYSDMarrero@nysd.uscourts.gov>
Honorable Victor Marrero
United State District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312                 9/9/2021


                  Re:      Mundo v. Highgate Hotels, L.P., et al.
                           Case Number: 21-cv-05393
                           Our File No.: 13629.00150

Dear Judge Marrero:

        This firm represents Defendants, Highgate Hotels, L.P., Park Lane Hotel New York and
Jason Londell and Anna Surina, in their individual and corporate capacities, (collectively,
“Defendants”) in the above-referenced matter. Pursuant to Your Honor’s Individual Rules of
Practice, Rule 1(F), we write with consent of Plaintiff’s counsel, to request a thirty (30) day stay
on all discovery, including service of discovery demands and responses to same, pending the
mediation scheduled to take place on October 5, 2021.

       This is the parties’ first request for a stay. The parties thank the Court for its time and
consideration in this matter. Should the Court have any questions, please do not hesitate to
contact us.


                                                            Respectfully submitted,

                                                            /s/ Asish Anne Nelluvely, Esq.

                                                            Asish Anne Nelluvely, Esq.

cc:      All counsel of record (via ECF)




4853-0244-0400, v.1
